Biddle, J.
Complaint in the following words :
“ The above named plaintiff, John Sandifer, complains of said defendants, James C. Ricketts and Seyborn Ricketts, and says that on the 3d day of December, 1877, at said county of Ohio, assaulted and beat this plaintiff, whereby he is damaged to the amount of five hundred dollars, and for which sum he demands judgment.”
A demurrer to the complaint, for the alleged want of facts, was ovérruled. Subsequent proceedings were had, which resulted in a verdict and judgment for .the appellee, from which the appellants appealed to this court.
The only assignment of error is, overruling the demurrer to the complaint, and the only objection alleged against the complaint is, that it does not show that the defendants committed the assault and battery complained of. The particular defect pointed out against it is that it omits the words, “ the said defendants,” or the pronoun “ they,” immediately before the words, “ assaulted and beat this plaintiff.”
By the authority of the case of The Pittsburgh, Cincinnati and St. Louis R. W. Co. v. Troxell, 57 Ind. 247, and the cases therein cited, and the case of The Pittsburgh, Cincinnati and St. Louis R. W. Co. v. Hannon, 60 Ind. 417, we are constrained to hold the complaint in this case insufficient. For the grounds of this opinion, see those cases.
The judgment is reversed, at the costs of the appellee. Cause remanded, with instructions to sustain the demurrer *319to the complaint, grant leave to amend, and for farther proceedings.